Name: 2000/741/EC: Decision No 3/2000 of the EU-Slovak Republic Association Council of 19 September 2000 adopting the terms and conditions for the participation of the Slovak Republic in the 'Youth' Community action programme
 Type: Decision
 Subject Matter: Europe;  European construction;  management;  demography and population
 Date Published: 2000-11-28

 Avis juridique important|22000D1128(01)2000/741/EC: Decision No 3/2000 of the EU-Slovak Republic Association Council of 19 September 2000 adopting the terms and conditions for the participation of the Slovak Republic in the 'Youth' Community action programme Official Journal L 299 , 28/11/2000 P. 0010 - 0013Decision No 3/2000 of the EU-Slovak Republic Association Councilof 19 September 2000adopting the terms and conditions for the participation of the Slovak Republic in the "Youth" Community action programme(2000/741/EC)THE ASSOCIATION COUNCIL,Having regard to the Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part(1), concerning the Slovak Republic's participation in Community programmes, and in particular Articles 1 and 2 thereof,Whereas:(1) According to Article 1 of the Additional Protocol, the Slovak Republic may participate in Community framework programmes, specific programmes, projects or other actions in the fields of, inter alia, youth.(2) According to Article 2 of the Additional Protocol, the terms and conditions for the participation of the Slovak Republic in these activities shall be decided upon by the Association Council.(3) Following Decision 1/98 of 3 March 1998 of the Association Council between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part(2), the Slovak Republic has been participating in the Youth for Europe programme since 1 April 1998, and has expressed the wish to participate in the new Youth programme,HAS DECIDED AS FOLLOWS:Article 1The Slovak Republic shall participate in the "Youth" Community action programme (hereinafter called Youth programme) according to the terms and conditions set out in Annexes I and II, which shall form an integral part of this Decision.Article 2This Decision shall apply for the duration of the Youth programme, starting on 1 January 2000.Article 3This Decision shall enter into force on the day of its adoption by the Association Council.Done at Brussels, 19 September 2000.For the Association CouncilThe PresidentE. Kukan(1) OJ L 115, 9.5.1996, p. 43.(2) OJ L 88, 24.3.1998, p. 49.ANNEX ITerms and conditions for the participation of the Slovak Republic in the Youth programme1. The Slovak Republic will participate in the activities of the Youth programme (hereinafter called "the programme") in conformity, unless otherwise provided for in this Decision, with the objectives, criteria, procedures and deadlines as defined in Decision No 1031/2000/EC of the European Parliament and of the Council of 13 April 2000 establishing the "Youth" Community action programme.(1)2. In accordance with the terms of Article 5 of Decision No 1031/2000/EC and with the provisions relating to the responsibilities of the Member States and of the Commission concerning the Youth national agencies adopted by the Commission, the Slovak Republic shall establish the appropriate structure for the coordinated management of the implementation of the programme actions at national level, and take the measures needed to ensure the adequate funding of this agency, which will receive programme grants for its activities. The Slovak Republic will take all other necessary steps for the efficient running of the programme at national level.3. To participate in the programme, the Slovak Republic will pay each year a contribution to the general budget of the European Union according to the procedures described in Annex II.If necessary in order to take into account programme developments, or the evolution of the Slovak Republic's absorption capacity, the Association Committee is entitled to adapt this contribution, so as to avoid budgetary imbalance in the implementation of the programmes.4. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of the Slovak Republic will be the same as those applicable to eligible institutions, organisations and individuals of the Community.Slovak experts may be taken into consideration by the Commission when appointing independent experts according to the relevant provisions of Decision No 1031/2000/EC to assist it in the project evaluation.5. With a view to ensuring the Community dimension of the programme, to be eligible for Community financial support, projects and activities will have to include at least a partner from one of the Member States of the Community.6. For the actions to be managed on a decentralised basis, as well as for financial support to the activities of the national agency set up in accordance with point 2, funds will be allocated to the Slovak Republic on the basis of the annual programme budget breakdown decided at Community level and the Slovak Republic's contribution to the programme. The maximal amount of financial support for the activities of the national agency will not exceed 50 % of the budget for the national agency work programme.7. The Member States of the Community and the Slovak Republic will make every effort, within the framework of existing provisions, to facilitate the free movement and residence of young people and other eligible persons moving between the Slovak Republic and the Member States of the Community for the purpose of participating in activities covered by this Decision.8. Activities covered by this Decision shall be exempt from imposition by the Slovak Republic of indirect taxes, customs duties, prohibitions and restrictions on imports and exports in respect of goods and services intended for use under such activities.9. Without prejudice to the responsibilities of the Commission of the European Communities and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programme pursuant to Article 13 of Decision No 1031/2000/EC, the participation of the Slovak Republic in the Programme will be continuously monitored on a partnership basis involving the Commission of the European Communities and the Slovak Republic. The Slovak Republic will submit to the Commission relevant reports and take part in other specific activities set out by the Community in that context.10. In conformity with the Community's Financial Regulations, contractual arrangements concluded with, or by, entities of the Slovak Republic shall provide for controls and audits to be carried out by, or under the authority of, the Commission and the Court of Auditors. As far as financial audits are concerned, they may be carried out with the purpose of controlling such entities' income and expenditures, related to the contractual obligations towards the Community. In a spirit of cooperation and mutual interest, the relevant authorities of the Slovak Republic shall provide any reasonable and feasible assistance as may be necessary or helpful under the circumstances to perform such controls and audits.The provisions relating to the responsibilities of the Member States and of the Commission concerning the Youth national agencies adopted by the Commission will apply to the relations between the Slovak Republic, the Commission and the Slovak national agency. In the event of irregularity, negligence or fraud imputable to the Slovak national agency, the Slovak authorities shall be responsible for the funds not recovered.11. Without prejudice to the procedures referred to in Article 8 of Decision No 1031/2000/EC, representatives of the Slovak Republic will participate as observers in the programme committee, for the points which concern them. This committee shall meet without the presence of representatives of the Slovak Republic for the rest of the points, as well as when voting takes place.12. The language to be used in contacts of any sort with the Commission, as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programmes, will be any one of the official languages of the Community.13. The Community and the Slovak Republic may terminate activities under this Decision at any time upon twelve months' notice in writing. Projects and activities in progress at the time of termination shall continue until their completion under the conditions laid down in this Decision.(1) OJ L 117, 18.5.2000, p. 1.ANNEX IIFinancial contribution of the Slovak Republic to the programme1. The financial contribution to be paid by the Slovak Republic to the budget of the European Union to participate in the programme in 2000 will be EUR 1343000.The contribution to be paid by the Slovak Republic for the following years of the programme will be decided by the Association Council in the course of the year 2000.2. The Slovak Republic will pay the contribution mentioned above partly from the Slovak national budget and partly from the Slovak Republic's PHARE National Programme. Subject to a PHARE separate programming procedure, the requested PHARE funds will be transferred to the Slovak Republic by means of a separate financing memorandum. Together with the part coming from the Slovak Republic's State budget, these funds will constitute the Slovak Republic's national contribution, out of which it will make payments in response to annual calls for funds from the Commission.3. PHARE funds will be requested according to the following schedule:- EUR 926800 for the contribution to the programme in 2000,- the remaining part of the Slovak Republic's contribution will be covered from the Slovak State budget.4. The Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities(1) will apply, notably to the management of the Slovak Republic's contribution.Travel costs and subsistence costs incurred by representatives and experts of the Slovak Republic for the purposes of taking part as observers in the work of the committee referred to in point 11 of Annex I, or other meetings related to the implementation of the programme shall be reimbursed by the Commission on the same basis as and in accordance with the procedures currently in force for non-governmental experts of the Member States of the European Union.5. After the entry into force of this Decision and at the beginning of each following year, the Commission will send to the Slovak Republic a call for funds corresponding to its contribution to the programme.This contribution shall be expressed in euro and paid into a euro bank account of the Commission.The Slovak Republic will pay its contribution according to the call for funds:- by 1 May for the part financed from its national budget, provided that the call for funds is sent by the Commission before 1 April, or at the latest one month after the call for funds is sent if later,- by 1 May for the part financed from PHARE, provided that the corresponding amounts have been sent to the Slovak Republic by this time, or at the latest in a period of 30 days after these funds have been sent to the Slovak Republic.Any delay in the payment of the contribution shall give rise to the payment of interest by the Slovak Republic on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Central Bank, on the due date, for its operations in euros, increased by 1,5 percentage points.(1) OJ L 356, 31.12.1977, p. 1. Regulation as last amended by Regulation (EC, ECSC, Euratom) No 2673/1999 (OJ L 326, 18.12.1999, p. 1).